Citation Nr: 1812126	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and alcohol abuse from May 13, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This matter was most recently before the Board in April 2017.  At that time, the Board denied entitlement to an increased rating for the period prior to May 13, 2014 and remanded the claim for increased rating for the period after May 13, 2014.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the period beginning May 13, 2014, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met, for the period beginning May 13, 2014.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102. 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is evaluated pursuant to DC 9411.  38 C.F.R. § 4.130.  Under DC 9411 a 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

In May 2014 the Veteran underwent a VA PTSD examination.  The VA examiner characterized the impact of the Veteran's PTSD as manifesting with occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since the prior VA psychological examination the Veteran was described as continuing to live with his wife and two children but "otherwise rarely socializes" and was recently transferred from his job as a VA health technician because he found the work situation highly stressful and a report of a hostile work environment.  The Veteran's symptoms were identified as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting.  

The Veteran was seen for VA outpatient psychiatric treatment in October 2014.  The Veteran's PTSD symptoms were described as a daily impact on his work and life situation and that his position working in a VA hospital "may be triggering for this Veteran."  A VA registered nurse commented that "it appears that [the Veteran's] PTSD symptoms may be getting worse."  The Veteran's symptoms included depressed mood and decreased motivation, inability to concentrate, nightmares and intrusive thoughts, problems with memory, flattened affect, difficulty with sleep, irritability, panic attacks more than once a week, difficulty with complex commands, impaired abstract thinking, and exaggerated startle response.  Upon objective examination at the time of the meeting the Veteran denied suicidal and homicidal ideations or any visual and auditory hallucinations.  However, his mood was noted to be dysphoric, his affect restricted, and mood congruent, with some loss of recent memory.

In April 2015 the Veteran received VA outpatient psychiatric treatment.  The treatment records indicate that the Veteran's PTSD symptoms "may be getting worse the longer he works in [his] specific setting in Buffalo."  The same opinion was provided in February 2016 VA outpatient psychiatric treatment records.  In April 2016 his VA psychiatric treatment provider encouraged the Veteran to seek other employment opportunities.  In September 2016 VA outpatient psychiatric treatment the Veteran indicated that his relationship with his wife was deteriorating and that he was experiencing difficulties with a particular employee at work.  The Veteran reiterated his problems with another employee in December 2016 VA treatment records.  He also indicated that he was sleeping "about six hours" and that he will lie in bed for a long time before he falls asleep.  The Veteran also identified motivation, mood, and focus as being problems.  In February 2017 VA treatment records the Veteran reported "significant levels of anxiety" and endorsed "all PTSD symptoms."  In March 2017 the Veteran reported to his VA psychiatric outpatient provider that he was experiencing significant isolation, avoidance, anger, sense of foreshortened future, dreams, hyper vigilance, hyper arousal, difficulty concentrating, intrusive recollections, and emotional disconnectedness.

In November 2017 the Veteran underwent a VA PTSD examination.  Regarding the Veteran's PTSD diagnosis the VA examiner state that "this is a progression of service-connected PTSD that has worsened since the last examination."  The VA examiner also diagnosed an alcohol and cannabis use disorder proximate to his PTSD and indicated that it represented "a worsening of his presentation."  The Veteran's PTSD symptoms were described as manifesting with depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, chronic sleep impairment, mild memory  loss, impairment of short and long-term memory with retention of only highly learned material, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or work like settings.  Additionally the Veteran described symptoms of guilt, hopelessness, loss of usual interests, and diminished sense of pleasure, which the examiner noted to have varied in intensity since the last examination "but never fully remitted."  Regarding the functional impact of the Veteran's PTSD symptoms the examiner opined that his "ability to engage in professional and effective interpersonal interactions" would be affected and that "he could be experienced by superiors, co-workers, or customers as hostile at worst or aloof or disinterested at best."  Furthermore, the examiner opined that the symptoms would undermine the quality of the Veteran's work, and the specific symptoms of avoidance could significantly affect the Veteran's work attendance.

The Board finds that the Veteran's PTSD more closely approximates a disability rating of 70 percent, but no higher, for the period beginning May 13, 2014.  

The current 50 percent rating, effective May 13, 2014, was assigned based on apparent evidence of an improvement in the Veteran's PTSD symptoms.

Specifically, the findings of the May 2014 examination are significant in their relative consistency and similarity to those documented in the VA examinations and medical records on which the Veteran's previous 70 percent disability rating were based.  Furthermore, The VA psychiatric treatment records between April 2015 and March 2017 indicate that the Veteran's treatment providers considered his PTSD symptoms to be getting worse.  Finally, the Veteran's November 2017 VA PTSD examination indicates that the Veteran, in addition to the same symptomatology, had developed further depressive symptoms and dependency on alcohol and cannabis proximate to his PTSD.  The VA examiner specifically opined that the progression of the Veteran's service-connected PTSD had "worsened since the last exam" and provided new opinions regarding how the Veteran's symptoms could manifest as impediments to his ability to work effectively.  

Therefore, based on a review of the complete record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a disability rating of 70 percent, but ho higher, for PTSD from May 13, 2014.  Without evidence of total occupational and social impairment the criteria for a 100 percent rating are not met, the evidence of record indicates that the Veteran continues to be employed.

ORDER

Entitlement to a rating of 70 percent, but no higher, since May 13, 2014 for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


